
	
		I
		111th CONGRESS
		2d Session
		H. R. 6299
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to reauthorize and
		  modify the surface transportation project delivery pilot program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Through Environmental Safeguarding and Streamlining
			 Act of 2010.
		2.Surface
			 transportation project delivery pilot program
			(a)Assumption of
			 responsibility
				(1)Additional
			 responsibilitySection 327(a)(2)(B)(ii)(I) of title 23, United
			 States Code, is amended to read as follows:
					
						(I)responsibility for any conformity
				determination (other than a conformity determination for an individual project)
				required under section 176 of the Clean Air Act (42 U.S.C. 7506);
				or
						.
				(2)Highway projects
			 involving more than one DOT modal administrationSection
			 327(a)(2) of such title is amended by adding at the end the following:
					
						(F)Highway projects
				involving more than one DOT modal administration
							(i)Treatment of
				projectsFor purposes of subparagraph (A), a project shall be
				treated as a highway project if the Secretary determines that
				the Federal Highway Administration is the lead agency for the project.
							(ii)Assignment of
				authoritiesIn the case of a highway project that involves the
				Federal Highway Administration and another modal administration of the
				Department of Transportation, the authorities of the Secretary that may be
				assigned to a State under this subsection shall include the authorities of the
				Secretary that relate to the Federal Highway Administration and the other modal
				administration.
							.
				(b)State
			 participation
				(1)Number of
			 participating StatesSection 327(b)(1) of such title is
			 amended—
					(A)in the paragraph
			 heading by striking Number of participating States and
			 inserting In
			 general; and
					(B)by striking
			 not more than 5 and all that follows through
			 Texas) and inserting any State that meets the selection
			 criteria contained in paragraph (4).
					(2)Written
			 agreementSection 327(c) of such title is amended to read as
			 follows:
					
						(c)Written
				agreement
							(1)In
				generalA written agreement under this section shall—
								(A)be executed by the
				Governor or the top-ranking transportation official in the State who is charged
				with responsibility for highway construction;
								(B)be in such form as
				the Secretary may prescribe;
								(C)provide that the
				State—
									(i)agrees to assume
				all or part of the responsibilities of the Secretary described in subsection
				(a);
									(ii)agrees to carry
				out those responsibilities using the best available science;
									(iii)expressly
				consents, on behalf of the State, to accept the jurisdiction of the Federal
				courts for the compliance, discharge, and enforcement of any responsibility of
				the Secretary assumed by the State;
									(iv)certifies that
				State laws (including regulations) are in effect that—
										(I)authorize the
				State to take the actions necessary to carry out the responsibilities being
				assumed; and
										(II)are comparable to
				section 552 of title 5, including providing that any decision regarding the
				public availability of a document under those State laws is reviewable by a
				court of competent jurisdiction; and
										(D)agrees to maintain
				the financial resources necessary to carry out the responsibilities being
				assumed.
								(2)Excluded
				projectsA written agreement with a State under this section may
				include a list of projects in the State that are excluded from the program. The
				list shall be updated annually by mutual agreement between the Secretary and
				the State.
							(3)TermA
				written agreement with a State under this section shall—
								(A)have a term of not
				more than 5 years; and
								(B)be
				renewable.
								(4)Use of project
				delivery methodsA written agreement with a State under this
				section may not impose on the State a limitation on the use of a project
				delivery method if the limitation would not otherwise apply to the State under
				this title or another provision of law. In this paragraph, the term
				project delivery method includes the authority of a State to
				acquire rights-of-way and conduct final design work for a project with State
				funds on an at-risk basis prior to completion of the environmental review
				process for the
				project.
							.
				(3)Audits and
			 monitoringSection 327(g) of such title is amended—
					(A)in the subsection
			 heading by inserting and
			 monitoring after Audits;
					(B)by redesignating
			 paragraph (2) as paragraph (3);
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)MonitoringIf a State has been participating in the
				program pursuant to a written agreement under subsection (c) for a period of 10
				consecutive years, the Secretary may monitor compliance by the State with the
				agreement instead of conducting audits under paragraph (1). If a State, while
				participating in the monitoring program under this section, repeatedly fails to
				comply with all aspects of the written agreement under subsection (c), the
				Secretary shall commence the auditing process. The Secretary shall develop
				procedures for conducting monitoring under this
				paragraph.
							;
				and
					(D)in paragraph (3)
			 (as redesignated by subparagraph (B) of this paragraph) by inserting after
			 paragraph (1) the following: , and the results of
			 monitoring conducted under paragraph (2),.
					(c)Report to
			 CongressSection 327(h) of such title is amended to read as
			 follows:
				
					(h)Report to
				Congress
						(1)In
				generalNot later than 180 days after the date of enactment of
				the Jobs Through Environmental Safeguarding and Streamlining Act of 2010, and
				every 4 years thereafter, the Secretary shall submit to Congress, and make
				available to the public, a report on the results of the program.
						(2)ContentsFor each reporting period, the report shall
				contain, at a minimum, the following:
							(A)An assessment of
				whether delays were reduced and project delivery was enhanced as a result of
				the program.
							(B)An assessment of
				whether there were cost savings for States participating in the program and the
				Department of Transportation as a result of the program.
							(C)An assessment of
				whether environmental concerns were protected and considered in States
				participating in the program at a level consistent with nonparticipating
				States.
							(D)Recommendations
				for changes (if any) that could be made to enhance or improve the
				program.
							(E)An assessment of
				the impact and effectiveness of an environmental document quality control
				program of the transportation department of any State participating in the
				program.
							.
			(d)Termination
			 dateSection 327(i)(1) of such title is amended by striking
			 date of enactment of this section and inserting date of
			 enactment of the Jobs Through Environmental Safeguarding and Streamlining Act
			 of 2010.
			(e)Demonstration
			 programSection 327 of such
			 title is amended by adding at the end the following:
				
					(j)Use of State
				environmental review laws for low impact projects
						(1)Demonstration
				programSubject to the
				requirements of this subsection, the Secretary shall carry out a demonstration
				program to permit eligible States that assume responsibilities of the Secretary
				under subsection (a)(2) to carry out the responsibilities through the
				implementation of the environmental laws of the State instead of Federal
				environmental laws.
						(2)Limitation on
				State authority
							(A)LimitationThe
				authority of a State under the demonstration program shall be limited to
				conducting the Secretary’s responsibilities for environmental reviews,
				consultation, and other requirements with respect to low impact
				projects.
							(B)Low impact
				project definedIn this subsection, the term low impact
				project means a highway project that meets such criteria as may be
				established by the Secretary by regulation.
							(3)Eligible
				StatesThe Secretary may permit a State to participate in the
				demonstration program only if the Secretary determines, after reviewing the
				environmental laws of the State, and such other materials as the Secretary may
				require, that—
							(A)the environmental
				laws of the State provide a substantially equivalent level of environmental
				protection as applicable Federal laws; and
							(B)participation by
				the State in the demonstration program will not diminish protection of the
				environment.
							(4)Concurrence of
				other agenciesThe Secretary may permit a State to participate in
				the demonstration program only with the concurrence of the Council on
				Environmental Quality, the Administrator of the Environmental Protection
				Agency, the Secretary of the Interior, the Secretary of Commerce, and the heads
				of other appropriate Federal environmental and natural resource agencies, as
				identified by the Secretary.
						(5)Audits and
				monitoringA State participating in the demonstration program
				shall continue to be subject to the requirements of subsection (g), including
				requirements relating to the public availability of audits and monitoring
				results.
						(6)Modification of
				written agreementThe Secretary shall provide for the
				participation of a State in the demonstration program by modifying the written
				agreement entered into by the Secretary with the State under subsection
				(c).
						(7)Termination of
				State participationThe Secretary may terminate the participation
				of a State in the demonstration program in accordance with the procedures
				specified in subsection (i)(2).
						(8)Report to
				Congress
							(A)In
				generalNot later than one year after the date on which the first
				State is selected for participation in the demonstration program, and annually
				thereafter, the Secretary shall submit to Congress, and make available to the
				public, a report on the results of the demonstration program.
							(B)ContentsFor
				each reporting period, the report shall contain, at a minimum, the
				following:
								(i)A
				list identifying how many projects have been completed under the demonstration
				program.
								(ii)An assessment of
				whether delays were reduced and project delivery was enhanced as a result of
				the demonstration program.
								(iii)An assessment of
				whether there have been any adverse impacts or risks to the environment as a
				result of the demonstration program.
								(9)Sunset
				dateThe demonstration program shall terminate on the date that
				is 6 years after the date of enactment of this
				subsection.
						.
			
